DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15, 27, 28 attempt to claim non-statutory matter.
Regarding claim 15
“A computer-readable storage medium”
This should read:
“A non-transitory computer-readable storage medium”
Regarding claim 27
“A computer-readable storage medium”
This should read:
“A non-transitory computer-readable storage medium”
Regarding claim 28
“A computer-readable storage medium”
This should read:

“A non-transitory computer-readable storage medium”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B).                           
Regarding claim 1
Oz discloses 
A method ([0005]) comprising:
receiving, by a computing device (FIG. 2, Ref 200, [0019]—[0020]),                                a plurality of imaging series of magnetic resonance imaging (MRI) data for imaged tissue of a patient (]0004] & [0012]);
identifying, by the computing device, a volume of interest (VOI) of each image of the imaging series of the MRI data ([0013], a report is generated of an updated volumes of interest which means these volumes first had to be identified);                                            
registering, by the computing device, the VOIs of the images of the plurality of imaging series using the computed registration parameters (the VOI images and data are registered after being computed and updated to an atlas, [0023]—[0024]).       
                      
Oz does not explicitly teach 
“computing, by the computing device, registration parameters for the VOIs through a maximization of mutual information of the VOIs; and”
Hou, however, teaches 
computing, by the computing device, registration parameters for the VOIs through a maximization of mutual information of the VOIs (ABSTRACT, a “normalized value” is calculated—maximization of mutual information). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “maximization of mutual information” as taught by Hou in the method of Oz.
The justification for this modification would be to simplify the image registration process ([0015], Chou). 
Regarding claim 15
Oz discloses 
An apparatus comprising ([0020]): 
a computer-readable storage medium ([0022]) storing a plurality of imaging series of magnetic resonance imaging (MRI) data for imaged tissue of a patient; and 
a processor ([0015]) coupled to the computer-readable storage medium ([0022]); 

wherein the processor is configured to receive the imaging series of MRI data ([0015]); 
identify a volume of interest (VOI) of each image of the imaging series of MRI data ([0013], a report is generated of an updated volumes of interest which means these volumes first had to be identified); 
register the VOIs of the plurality of imaging series using the computed registration parameters (the VOI images and data are registered after being computed and updated to an atlas, [0023]—[0024]).
Oz does not explicitly teach 
“compute registration parameters for the VOIs of the plurality of imaging series through the maximization of mutual information of the VOIs.” 
Hou, however, teaches 
compute registration parameters for the VOIs of the plurality of imaging series through the maximization of mutual information of the VOIs (ABSTRACT, a “normalized value” is calculated—maximization of mutual information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “maximization of mutual information” as taught by Hou in the method of Oz.
The justification for this modification would be to simplify the image registration process ([0015], Hou). 

Regarding claim 26
Oz in view of Hour teach the apparatus of claim 15, 
Oz applied to claim 26 further teaches 
wherein the apparatus comprises one of: (1) a medical imaging system, [0012]—[0013], MRI is a “medical imaging system”) (2) a computer-aided design (CAD) system, and (3) a computing device.
Claims 2—4, 11, 12, 17—19, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Glossop et al. (US 2007/0232882 A1).  
Claim 2
Oz in view of Hou teach the method of claim 1, 
Oz in view of Hou do not explicitly teach 
“wherein the plurality of imaging series of MRI data is of a prostate”.
Glossop, however, teaches 
wherein the plurality of imaging series of MRI data is of a prostate ([0004]—[0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “imaging of prostate” as taught by Glossop in the method of Oz in view of Hou.


The justification for this modification would be to have a way of imaging a cancer that is the second-leading cause of death of American men ([0004], Glossop).                     
Claim 3
Oz in view of Hou teach the method of claim 1, 
Oz in view of Hou do not explicitly teach 

“capturing the plurality of imaging series of MRI data using a combination of a surface array coil and an endorectal coil (ERC)”.
Glossop, however, teaches 
capturing the plurality of imaging series of MRI data using a combination of a surface array coil and an endorectal coil (ERC) ([0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dual surface/endorectal coil” as taught by Glossop in the method of Oz in view of Hou.
The justification for this modification would be to achieve “pre-operative diagnostic image data” to achieve “space-image data” ([0087], Glossop). 
Regarding claim 4
Oz in view of Hou teach the method of claim 1, 
further comprising:
Oz in view of Hou do not explicitly teach 

“segmenting a prostate capsule on the imaging series”.
Glassop, however, teaches
segmenting a prostate capsule on the imaging series ([0092], the segmentation themselves are “prostate capsules”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “segmented prostate capsules” as taught by Glasson, in the method of Oz in view of Hou.
The justification for this modification would be to render data in an image space coordinate system which is a prerequisite to “registration”, ([0092], Glossop). 
Regarding claim 11
Oz in view of Hou teach the method of claim 1, 
further comprising:
Oz in view of Hou do not explicitly teach 
“generating, by the computing device and based on the registered Voids of the imaged tissue, a visual indication of regions of the imaged tissue predicted to include cancer; and
outputting, by the computing device, the visual indication of the predicted cancer”.
Glossup, however, teaches 

generating, by the computing device and based on the registered VOIs of the imaged tissue, a visual indication of regions of the imaged tissue predicted to include cancer ([0004] & [0055] & [0073]); and
outputting, by the computing device, the visual indication of the predicted cancer ([0004] & [0055] & [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “detection and output of cancer” facility as taught by Glossop in the apparatus of Oz in view of Hou.
The justification for this modification would be to provide cancer detection—particularly prostate cancer—which is a leading killer of men in the United States ([0004], Glossop). 
Regarding claim 12
Oz in view of Hou in view of Glossop teach the method of claim 11, 
Glossop applied to claim 12 further teaches 
wherein generating the visual indication of whether the imaged tissue is predicted to include cancer ([0004] & [0073]) comprises generating an overlay image for the medical imaging data for the imaged tissue, the overlay including 
regions of the predicted cancer, and wherein outputting the indication comprises outputting, for display, the overlay image ([0098] & [0049] & [0055]).                            
Regarding claim 17

Oz in view of Hou teach the apparatus of claim 15, 
Oz in view of Hou do not explicitly teach
“wherein the imaging series of MRI data is of a prostate”.
Glossop, however, teaches 
wherein the plurality of imaging series of MRI data is of a prostate ([0004]—[0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “imaging of prostate” as taught by Glossop in the method of Oz in view of Hou.
The justification for this modification would be to have a way of imaging a cancer that is the second-leading cause of death of American men ([0004], Glossop).                     
Regarding claim 18
Oz in view of Hou teach the apparatus of claim 15 
Oz in view of Hou do not explicitly teach
“wherein the processor is further configured to: capture the imaging series of MRI data using a combination of a surface array coil and an endorectal coil (ERC)”.
Glossop, however, teaches 


wherein the processor is further configured to: capture the imaging series of MRI data using a combination of a surface array coil and an endorectal coil (ERC) ([0087]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dual surface/endorectal coil” as taught by Glossop in the method of Oz in view of Hou.
The justification for this modification would be to achieve “pre-operative diagnostic image data” to achieve “space-image data” ([0087], Glossop). 
Regarding claim 19
Oz in view of Hou teach the apparatus of claim 15, 
Oz in view of Hou do not explicitly teach 
“wherein the processor is further configured to segment a prostate capsule on the imaging series”.
Glassop, however, teaches
segmenting a prostate capsule on the imaging series ([0092], the segmentation themselves are “prostate capsules”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “segmented prostate capsules” as taught by Glossop, in the method of Oz in view of Hou.


The justification for this modification would be to render data in an image space coordinate system which is a prerequisite to “registration”, ([0092], Glossop). 
Regarding claim 25
Oz in view of Hou teach the apparatus of claim 15,
wherein the processor is further configured to:
Oz in view of Hou do not explicitly teach 
“detect the presence of cancer in the registered VOIs; and
output an indication of the detected cancer”.
Glossop, however, teaches 
detect the presence of cancer in the registered VOIs; and
output an indication of the detected cancer ([0004] & [0055] & [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “detection and output of cancer” facility as taught by Glossop in the apparatus of Oz in view of Hou.
The justification for this modification would be to provide cancer detection—particularly prostate cancer—which is a leading killer of men in the United States ([0004], Glossip). 



Claims 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Glossop et al. (US 2007/0232882 A1) in view of Pekar (EP-2545527-B1). 
Regarding claim 5
Oz in view of Hou in view of Glassop teach the method of claim 4, 
Oz in view of Hou in view of Glassop do not explicitly 
“wherein identifying, by the computing device, the VOI of each image of the imaging series of the MRI data comprises determining dimensions of the VOI based on the segmented prostate capsule.” 
Pekar, however, teaches 
wherein identifying, by the computing device, the VOI of each image of the imaging series of the MRI data comprises determining dimensions of the VOI based on the segmented prostate capsule (claim 1, the dimensions are determined by determined the organ of interest). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dimensions determined by segmented prostate capsules” as taught by Pekar in the apparatus of  Oz in view of Hou in view of Glossop. 	
The justification for this modification would be to examine only certain parts of the organ of interest that are diseased or affected by a cancer. 

Claims 6, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of James et al. (US 2017/0261584 A1).                            
Regarding claim 6
Oz in view of Hou teach the method of claim 1, 
Oz in view of Hou do not explicitly teach 
“wherein the MRI data comprises multiparametric magnetic resonance imaging (mpMRI) data”.
James, however, teaches 
wherein the MRI data comprises multiparametric magnetic resonance imaging (mpMRI) data ([0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiparametric magnetic resonance imaging” as taught by James in the method of Oz in view of Hou.
The justification for this modification would be to eliminate the need for needle biopsy in as many as a quarter of cases referred for MRI ([0347], James). 
Regarding claim 16
Oz in view of Hou teach the apparatus of claim 15, 
Oz in view of Hou do not explicitly teach 

“wherein the MRI data comprises multiparametric magnetic resonance imaging (mpMRI) data”.
James, however, teaches 
wherein the MRI data comprises multiparametric magnetic resonance imaging (mpMRI) data ([0347]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “multiparametric magnetic resonance imaging” as taught by James in the method of Oz in view of Hou.
The justification for this modification would be to eliminate the need for needle biopsy in as many as a quarter of cases referred for MRI ([0347], James). 
Claims 7, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Khurd  (US-20130064439-A1).                         
Regarding claim 7
Oz in view Hou teach the method of claim 1, 
further comprising:
Oz in view Hou do not explicitly teach 
“prior to computing the registration parameters, correcting, by the computing device, distortions that affect the intensity values in each of the VOIs 

caused by signal inhomogeneities due to the presence of the endorectal coil (ERC) in each of the VOIs”.
Khurd, however, teaches 
prior to computing the registration parameters, correcting, by the computing device, distortions that affect the intensity values in each of the VOIs caused by signal inhomogeneities due to the presence of the endorectal coil (ERC) in each of the VOIs ([0005]  & [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “correction for signal inhomogeneities caused by endorectal coils or other entities” as taught by Khurd in the apparatus of Oz in view of Hou.
The justification for this modification would be to reduce artifacts caused by endorectal coils ([0005], Khurd). 
Regarding claim 21
Oz in view of Hou teach the apparatus of claim 15, 
Oz in view of Hou do not explicitly teach 
“wherein the processor is further configured to correct distortions that affect the intensity values in each of the VOIs caused by signal inhomogeneities caused by the presence of the endorectal coil (ERC) in each of the VOIs”.
 Khurd, however, teaches 

wherein the processor is further configured to correct distortions that affect the intensity values in each of the VOIs caused by signal inhomogeneities caused by the presence of the endorectal coil (ERC) in each of the VOIs ([0005]  & [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “correction for signal inhomogeneities caused by endorectal coils or other entities” as taught by Khurd in the apparatus of Oz in view of Hou.
The justification for this modification would be to reduce artifacts caused by endorectal coils ([0005], Khurd). 
Claims 9, 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Zhao (US-20150201910-A1). 
Regarding claim 9
Oz in view of Hou teach the method of claim 1, 
Oz applied to claim 9 further teaches 
wherein computing, by the computing device, the registration parameters for the VOIs through the maximization of mutual information of the corrected VOIs (the VOI images and data are registered after being computed and updated to an atlas, [0023]—[0024]) comprises:

Oz in view of Hou do not explicitly teach 
“identifying a target imaging series and a source imaging series from the plurality of series of prostate MRI data; and
determining an affine transformation to map points in each VOI in the images of the target imaging series to the source imaging series”.
Zhao, however, teaches 
identifying a target imaging series and a source imaging series from the plurality of series of prostate MRI data ([0003]—[0005]); and
determining an affine transformation to map points in each VOI in the images of the target imaging series to the source imaging series ([0096], [0103], [0131]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “affine transformation”  as taught by Zhao in the apparatus of Oz in view of Hou.
The justification for this modification would be to compensate for “tracking errors” due to prostate motion ([0131], Zhao).                       
Regarding claim 23
Oz in view of Hou teach the apparatus of claim 15, 



wherein to compute the registration parameters for the corrected VOIs, the processor is further configured to ([0013], the registration parameters are “updated”, corrected and put in an atlas):
Although strongly implied, Oz in view of Hou do not explicitly teach 
“identify a target imaging series and a source imaging series from the prostate MRI data; and
determine an affine transformation to map points in each VOI in the images of the target imaging series to the source imaging series”.
Zhao, however, teaches 
identify a target imaging series and a source imaging series from the prostate MRI data ([0003]—[0005]); and
determine an affine transformation to map points in each VOI in the images of the target imaging series to the source imaging series ([0096], [0103], [0131]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “affine transformation”  as taught by Zhao in the apparatus of Oz in view of Hou.
The justification for this modification would be to compensate for “tracking errors” due to prostate motion ([0131], Zhao).                       



Claims 13, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Glossop et al. (US 2007/0232882 A1) in view of Metzger et al. (US 2016/0292855 A1).                  
Regarding claim 13
Oz in view of Hou in view of Glossop teach the method of claim 11, further comprising:
Oz in view of Hou in view of Glossop do not explicitly teach 
“applying, by the computing device, a multiparametric model to generate a respective Composite Biomarker Score (CBS) for each voxel of the imaged tissue;
determining, by the computing device, locations of the CBS map that correspond to CBS values that satisfy a threshold; and
generating the visual indication based on the CBS map”.
Metzger, however, teaches 
applying, by the computing device, a multiparametric model ([0004])  to generate a respective Composite Biomarker Score (CBS) for each voxel of the imaged tissue ([0006]);
determining, by the computing device, locations of the CBS map that correspond to CBS values that satisfy a threshold ([0006] & [0013] & [0027], [0030]); and

generating the visual indication based on the CBS map ([0006], the visual indication is output). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “CBS maps and output” as taught by Metzger in the method of Oz in view of Hou in view of Glossop.
The justification for this modification would be to 1) simplify the image registration process, and 2) put out and imaged indicator of where the target prostate cancer is. 
Regarding claim 14
Oz in view of Hou in view of Glossop teach the method of claim 13, 
Metzgar applied to claim 14 further teaches 
wherein the multiparametric model ([0004]) specifies a multiparametric operation based on at least a first parameter and a second parameter that is based on co-registered histopathology data and respective sets of medical imaging training data ([0008] & [0005]).
Claims 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Glossop et al. (US 2007/0232882 A1) in view of Pekar (EP 2545527 B1).                                   
Regarding claim 20
Oz in view of Hou in view of Glossop teach the apparatus of claim 19, 

Oz in view of Hou in view of Glossop do not explicitly teach 
“wherein to identify the VOI of the imaging series of MRI data, the processor is further configured to determine dimensions of the VOI based on the segmented prostate capsule”.
Pekar, however, teaches 
wherein to identify the VOI of the imaging series of MRI data, the processor is further configured to determine dimensions of the VOI based on the segmented prostate capsule (claim 1, the dimensions are determined by determined the organ of interest). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “dimensions determined by segmented prostate capsules” as taught by Pekar in the apparatus of  Oz in view of Hou in view of Glossop. 	
The justification for this modification would be to examine only certain parts of the organ of interest that are diseased or affected by a cancer. 
Claims 27, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oz et al. (US 2018/0156883 A1) in view of Hou (CN 103593843 B) in view of Metzger et al. (US 2016/0292855 A1).                   
Regarding claim 27
Oz discloses 

A computer-readable storage medium storing instructions that, when executed, cause one or more processors ([0022]) to:
receive images comprising magnetic resonance imaging (MRI) data for imaged tissue of a patient (]0004] & [0012]);
correct, by the computing device, signal inhomogeneities in one or more volumes of interest (VOI) for the images (the VOI images and data are registered after being computed and updated to an atlas, [0023]—[0024], the registration parameters are “corrected” by being updated);
register, by the computing device, the VOIs using the computed registration parameters ([0023]—[0025];
Oz does not explicitly teach 
“compute registration parameters for the corrected VOIs through the maximization of mutual information of the corrected; and
apply a multiparametric model to the registered VOIs to generate a Composite Biomarker Score (CBS) map that maps the imaged tissue using a respective CBS value for one or more voxels of the imaged tissue;
determine locations of the CBS map that correspond to CBS values that satisfy a threshold;
generate a visual indication of the determined locations of the CBS map as regions of the imaged tissue predicted to include cancer; and

output the visual indication”.
Hou, however, teaches 
compute registration parameters for the corrected VOIs through the maximization of mutual information of the corrected VOIs (ABSTRACT, a “normalized value” is calculated—maximization of mutual information).
Oz in view of Hou do not teach 
 “apply a multiparametric model to the registered VOIs to generate a Composite Biomarker Score (CBS) map that maps the imaged tissue using a respective CBS value for one or more voxels of the imaged tissue;
determine locations of the CBS map that correspond to CBS values that satisfy a threshold;
generate a visual indication of the determined locations of the CBS map as regions of the imaged tissue predicted to include cancer; and
output the visual indication.” 
Metzger, however, teaches 
apply a multiparametric model to the registered VOIs ([0004]) to generate a Composite Biomarker Score (CBS) map that maps the imaged tissue using a respective CBS value for one or more voxels of the imaged tissue ([0006]);                         
determine locations of the CBS map that correspond to CBS values that satisfy a threshold ([0006] & [0013] & [0027], [0030]);

generate a visual indication of the determined locations of the CBS map as regions of the imaged tissue predicted to include cancer ([0004]—[0005]); and                       
output the visual indication ([0006], the visual indication is output).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “maximalization of mutual information” facility of Hour as well as the “CBS maps and output” as taught by Metzger in the medium of Oz.
The justification for this modification would be to 1) simplify the image registration process, and 2) put out and imaged indicator of where the target prostate cancer is. 
Regarding claim 28
Oz in view of Hou in view of Metzger teach the computer-readable storage medium of claim 27, 
Metzger applied to claim 28 further teaches 
wherein the MRI data comprises multiparametric magnetic resonance imaging (mpMRI) data ([0006]).
Allowable Subject Matter
Claims 8, 10, 22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8
Nothing in the prior art of record teaches or discloses
“The method of claim 7, 
wherein correcting, by the computing device, the distortions that affect the intensity values in each of the VOIs comprises:
modeling the ERC as two parallel wires perpendicular to an axial imaging plane of the imaged tissue;
calculating a differential contribution of each wire segment to a magnetic field in the xy-plane for each of the VOIs;
summing the differential contributions to obtain a coil sensitivity profile for each of the VOIs;
registering the sensitivity profile for each of the VOIs to the respective imaging series using a minimum variation metric as a similarity metric; and
dividing the intensity values of the imaging series by the respective registered coil sensitivity profile on a pixel-wise basis”.

Regarding claim 10
Nothing in the prior art of record teaches or discloses
“The method of claim 9, wherein determining, by the computing device, registration parameters for the affine transformation comprises:
applying a genetic algorithm to the corrected VOIs to find candidates for the registration parameters, the genetic algorithm using fitness-proportionate selection with a small mutation operator; and
performing an iterative grid search to determine local maxima near each candidate”.

Regarding claim 22
Nothing in the prior art of record teaches or discloses 
“wherein to correct the distortions that affect the intensity values in each of the VOIs, the processor is further configured to:
model the ERC as two parallel wires perpendicular to the axial imaging plane of the imaged tissue;
calculate a differential contribution of each wire segment to the magnetic field in the xy-plane for each of the VOIs;

sum the differential contributions for each of VOIs to obtain a coil sensitivity profile for each of the VOIs;
register the sensitivity profile for each of the VOIs to the respective imaging series using a minimum variation metric as a similarity metric; and
divide the intensity values of the imaging series by the respective registered coil sensitivity profile on a pixel-wise basis”.

In conjunction with the rest of the claim. 

Regarding claim 24
Nothing in the prior art of record teaches or discloses 
“The apparatus of claim 23, wherein to determine registration parameters for the affine transformation the processor is further configured to:
apply a genetic algorithm to the corrected VOIs to find candidates for the registration parameters, the genetic algorithm using fitness-proportionate selection with a small mutation operator; and
perform an iterative grid search to determine local maxima near each candidate”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/Frederick Wenderoth/ 
Examiner, Art Unit 2852